DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 25-27, 30-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Vogelman (5536375 previously cited) in view of Wang (US Publication 2016/0239147).
All elements will be directed to this figure shown below, which is a zoom in of figure 9, unless otherwise specified, which is also on the cover of the patent.  This part represents a zoom in of the top right corner of the cover or would be the top left corner of how figure 9 faces on the patent.

    PNG
    media_image1.png
    793
    984
    media_image1.png
    Greyscale


In regard to claims 21, 26, 31, 32, and 34, an electronic system (figure 9, see also abstract) comprising:
a sensing device (part of figure 9 above as well as controller element 30 shown in figure 13) comprising: 
a cover having an opening (top element 10, which appears to  extend and have an opening for the tube at 60, col 4 lines 55-59); 
a base forming a space with the cover (the base is demister cover, see above – col 11 lines 40-46, describes a nonconductive plastic base); 
a first conductive element comprising a first connection portion and a first pin portion penetrating through the base (electrode pin 150 which is a conductor includes a 
a second conductive element comprising a second connection portion and a second pin portion penetrating through the base (second electrode pin 151 which is a conductor includes a top base/head [like in a screw] that would be the connection portion and the pin smaller portion that is embedded in the base as can be seen in the figure above and explained in col 11 lines 35-50) the second connection portion set on the base by the second pin portion (see 151 above set on base shown with arrow), wherein the first and second connection portions have a potential difference while the medium electrically connects the first connection portion and the second connection portion (col 11 lines 51-67),and 
a processing unit (figure 13 controller 30 described throughout the disclosure but see col 11 lines 51-67), , and the processing unit electrically connecting to the first pin portion and the second pin portion, and outputting a signal in accordance with an impedance and/or potential difference while the first connection portion and the second connection portion have a potential difference (col 11 lines 51-67); and
a power module providing an input voltage to the processing unit (figure 13, the control would receive a power signal, most likely from the ‘on/off’ input which would provide a switch that would connect or disconnect the power supply, like 5V, 10V, or 15V); 

wherein the first conductive element and the second conductive element are electrically connected via an electrical conductible medium (see figure 9, as well as col 11 lines 35-67, the medium that they are both in could be air, steam, or water).
Vogelman lacks specifically [claims 21, 26, 31, and 34] the processing unit comparing the potential difference with a first threshold value and a second threshold value and determining the medium is a first medium while the potential difference is equal to or less than the first threshold value, the medium is a second medium while the potential difference is greater than the first threshold value and is equal to or less than the second threshold value, or the medium is a third medium while the potential difference is greater than the second threshold value, and [claim 32] such that the output detected is output at a different level based on what threshold is detected.


Wang discloses two sensing electrodes so that when the first and second electrodes are touched, the voltage difference between the first input end and the second input end representing the voltage of the two electrodes is reduced, thus it is understood that a touch has been made (paragraph 59 describes when both electrodes are touched - figure 1 electrode elements 1 and 2 detect a voltage which is compared in a comparator 120, see also paragraph 34, noting that the voltage difference will be very low, making sense because air would have very low conductivity and when the electrodes change from having air between them to being touched the resistance of a human finger is small so the voltage difference will drop to a very low amount, close to zero).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, because it is clear that in Vogelman different mediums such a liquid, steam, air, and a human touch would have a different effect on the voltage difference and Wang teaches that there will be a very reduced sensing potential when a finger touches the electrode vs when air separates the two electrodes so that it would be obvious for Vogelman to differentiate between the very low/zero potential difference that would represent a touch (very low first threshold) so that the system can shut down when a human/user is touching the electrodes to increase safety of the system to prevent burns from the steam.  Therefore, the combination of Vogelman and Wang would include having a very low threshold that anything that is at that threshold or below would be representative of a ‘touch’ (medium being a human)[as taught by Vogelman], and a second threshold that would be higher than the first 
In regard to claims 22 and 27, Vogelman discloses wherein the first connection portion and the second connection portion are exposed from the base (see figure 9, the head/connection portion stick out from the base at the part exactly where the arrows of 150 and 151 are pointing).
In regard to claims 25 and 30, Vogelman discloses an electronic system comprising the sensing device according to claim 26 (see rejection above) and a controller which has a process and/or a display, the controller performs a predetermined procedure and/or send out a corresponding message in accordance with an output of the sensing device for display (the processing unit can be a part of the controller that receives and outputs a signal related to the voltage difference, but the rest of the controllers processing components that are associated with the voltage detection can be considered the ‘controller’ as claimed – see col 11 lines 35-67 and col 13 lines 33-49).  **Note that Vogelman does not specifically include a display (as it is an alternative .

Claim Rejections - 35 USC § 103
Claims 23, 24, 28, 29, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Vogelman (5536375) and Wang (US Publication 2016/0239147) as applied as to claims 21, 26, 31, and 34, above, and further in view of Weber et al. (5188710).
In regard to claims 5, 6, 12, 13, and 18, Vogelman as modified lacks specifically [claims 5, 12, and 18] wherein the processing unit comprises at least one switch, or an A/D converter and/or a comparator and [claims 6, 13, and 18] wherein the processing unit outputs the signal in one of a plurality of levels through the switch, or a digitized signal through the A/D converter and/or the comparator. ***Note that Vogelman does not specifically describe the controller in detail, but states that the controller from patent 5188710 is recommended – see col 13 lines 33-35).
Weber et al. discloses wherein the microcontroller senses changes in voltage and current levels and converts the signal (analog) into digital form (col 22 lines 9-37), which would include at least a single level, which could have a plurality of different levels of signals to convert and varying values from (col 22 lines 9-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Vogelman as modified to include the elements 
In regard to claim 20, Vogelman as modified lacks specifically a display providing a corresponding message in accordance with a determination result of a processor (****noting that Vogelman does state in col 11 lines 61-63 ‘a signal to attract the attention of the user” and Vogelman does not specifically describe the controller in detail, but states that the controller from patent 5188710 is recommended – see col 13 lines 33-35).
Weber et al. includes a display panel in which the control panel can activate what is and is not displayed (col 16 lines 42-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Vogelman as modified to include a display as taught by Weber et al. as suggested by Vogelman (col 13 lines 33-35), as well as making sure that an output signal is visible to a user, especially in emergencies.

Response to Arguments
Applicant’s argument that the previous reference to Lee lacks teaching detecting a potential difference between two electrodes as only one electrode is touched is a good point.  While the examiner believes it is really the idea that a touch would create a different potential difference of electrodes and would make sense to add to the functionality of the system, it is a good point that the prior art to Lee operates differently 
	What the Examiner agrees with and is Applicant’s point in the argument is that no single reference in the disclosed prior art discloses the new limitation: 
“the processing unit comparing the potential difference with a first threshold value and a second threshold value and determining the medium is a first medium while the potential difference is equal to or less than the first threshold value, the medium is a second medium while the potential difference is greater than the first threshold value and is equal to or less than the second threshold value, or the medium is a third medium while the potential difference is greater than the second threshold value”.  
But based on Wang as teaching what is disclosed above and Vogelman already having the idea about a voltage difference significantly changing upon water touching both conductors vs air touching both conductors.  When you combine Vogelman and Wang, one of ordinary skill would understand that based on simple measurements and 
	No dependent claims were rejected, and they remain rejected in mostly the same manner, as the combination now includes Wang instead of Lee so there is a slight difference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hatfield et al. (US Publication 2010/0123581) discloses identifying a voltage difference caused by human contact on two electrodes that is compared to a threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFF W NATALINI/Primary Examiner, Art Unit 2896